DETAILED ACTION
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 12/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 2, 5-8 and 27-29 are objected to because of the following informalities:  
Claim 2, in lines 1-3,  the phrase “A semiconductor device comprising: a first circuit comprising a first input terminal, a second input terminal, a first output terminal, a second output terminal, a second circuit, a third circuit, and a switching circuit” was claimed. It could be read as A semiconductor device comprising: a first circuit (that has a first input terminal), a second input terminal, a first output terminal, a second output terminal, a second circuit, a third circuit, and a switching circuit. It is recommended to recite the phrase as --A semiconductor device comprising: a first input terminal, a second input terminal, a first output terminal, a second output terminal, a second circuit, a third circuit, and a switching circuit-- or --A semiconductor device comprising a first circuit comprising: a first input terminal, a second input terminal, a first output terminal, a second output terminal, a second circuit, a third circuit, and a switching circuit--. The firs recommended option is based on that “a first circuit” was only recited in the independent claim 2 and was recited only one time.
Claims 5-8 and 27-29 are objected to based on the dependency from claim 2.
 Appropriate correction is required.

Allowable Subject Matter
Claims 2, 5-8 and 27-29 are objected to as being dependent upon an objected-to base claim, i.e. claim 2, but would be allowable if amended as recommended or other appropriate amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842